[Cite as State v. Rader, 2018-Ohio-4367.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




STATE OF OHIO,
                                                          CASE NO. 5-18-10
       PLAINTIFF-APPELLEE,

       v.

ROGER L. RADER,                                           OPINION

       DEFENDANT-APPELLANT.



                Appeal from Hancock County Common Pleas Court
                           Trial Court No. 2018-CR-3

                                      Judgment Affirmed

                            Date of Decision: October 29, 2018



APPEARANCES:

        W. Alex Smith for Appellant

        Phillip A. Riegle for Appellee
Case No. 5-18-10


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Roger L. Rader (“Rader”) appeals the judgment of

the Hancock County Court of Common Pleas, alleging that the trial court did not

have jurisdiction to impose a sentence for his post-release control violation. For the

reasons set forth below, the judgment of the trial court is affirmed.

                           Facts and Procedural History

       {¶2} On January 16, 2018, Rader was indicted in Hancock County on one

count of theft in violation of R.C. 2913.02(A)(5). Doc. 1. In this case, this charge

was a felony of the fifth degree. Doc. 26. At the time of the alleged offense, Rader

was subject to post-release control pursuant to a sentence imposed by the Marion

County Court of Common Pleas. Doc. 29. On April 23, 2018, Rader pled guilty to

the charge against him in Hancock County. Doc. 26. The trial court then sentenced

Rader, adopting the joint recommendation of the parties. Doc. 29. As part of this

sentence, the trial court found Rader to be in violation of the terms of his post-

release control, terminated his post-release control supervision, and sentenced

Rader to a term in prison for his post-release control violation. Doc. 29.

                                Assignment of Error

       {¶3} On May 14, 2018, Rader filed his notice of appeal. In his appeal, Rader

raises the following assignment of error:

       The trial court lacked jurisdiction to impose time for a violation
       of post-release control.


                                         -2-
Case No. 5-18-10


Rader argues that the Hancock County Court of Common Pleas did not have

jurisdiction to sentence him for his post-release control violation because his term

of post-release control arose from a sentence imposed by the Marion County Court

of Common Pleas.

                                  Legal Standard

      {¶4} R.C. 2929.141(A) reads, in its relevant part, as follows:

      (A) Upon the conviction of or plea of guilty to a felony by a person
      on post-release control at the time of the commission of the felony,
      the court may terminate the term of post-release control, and the
      court may do either of the following regardless of whether the
      sentencing court or another court of this state imposed the original
      prison term for which the person is on post-release control:

      (1) In addition to any prison term for the new felony, impose a
      prison term for the post-release control violation. The maximum
      prison term for the violation shall be the greater of twelve months
      or the period of post-release control for the earlier felony minus
      any time the person has spent under post-release control for the
      earlier felony. In all cases, any prison term imposed for the
      violation shall be reduced by any prison term that is
      administratively imposed by the parole board as a post-release
      control sanction. A prison term imposed for the violation shall be
      served consecutively to any prison term imposed for the new
      felony. The imposition of a prison term for the post-release
      control violation shall terminate the period of post-release control
      for the earlier felony.

(Emphasis added). R.C. 2929.141(A)(1).

                                  Legal Analysis

      {¶5} In this appeal, neither party disputes that Rader committed a felony

while on post-release control.    Under these circumstances, R.C. 2929.141(A)


                                        -3-
Case No. 5-18-10


expressly gives Ohio courts the authority to impose a prison sentence for a violation

of post-release control “regardless of whether * * * another court of this state

imposed the original prison term for which the person is on post-release control.”

R.C. 2929.141(A)(1). Thus, the trial court, in this case, had jurisdiction to sentence

Rader to a prison term for his post-release control violation. For this reason, Rader’s

sole assignment of error is overruled.

                                     Conclusion

       {¶6} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of Hancock County Court of Common Pleas is

affirmed.

                                                                 Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/hls




                                         -4-